                                         1    JAYME C. LONG (Bar No. 202867)
                                              jayme.long@dentons.com
                                         2    SYLVIA CHIU (Bar No. 269844)
                                              sylvia.chiu@dentons.com
                                         3    ALEXANDER B. GIRALDO (Bar No. 311012)
                                              alexander.giraldo@dentons.com
                                         4    DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                         5    Los Angeles, California 90017-5704
                                              Telephone: (213) 623-9300
                                         6    Facsimile: (213) 623-9924
                                         7    Attorneys for Defendant
                                              OTIS ELEVATOR COMPANY
                                         8
                                         9                            UNITED STATES DISTRICT COURT
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                        11
         DENTONS US LLP




                                        12 SHERRY MCGUIRE,                                CASE NO. 2:19-cv-05795 JAK (PLAx)
           (213) 623-9300




                                        13                   Plaintiff,                   Assigned to:      Judge John A. Kronstadt
                                        14           v.                                   Referred to:      Magistrate Judge
                                                                                                         Paul L. Abrams
                                        15 NBCUNIVERSAL MEDIA, LLC;
                                           OTIS ELEVATOR COMPANY, and                     ORDER RE STIPULATED
                                        16 DOES 1 - 25,                                   PROTECTIVE ORDER
                                        17            Defendants.                         Complaint Filed: May 17, 2019
                                        18                                                Date Removed: July 8, 2019
                                                                                          Trial Date:      None Set
                                        19
                                        20
                                        21           Having considered the papers, and finding that good cause exists, the Parties’

                                        22 Stipulated Protective Order is granted.
                                        23       IT IS SO ORDERED.

                                        24
                                        25 Dated: January 21, 2020
                                                                                      HON. PAUL L. ABRAMS
                                        26                                            UNITED STATES MAGISTRATE JUDGE
                                        27
                                        28
                                                                                        -1-                     CASE NO. 2:19-cv-05795 JAK (PLAx)
                                                                   ORDER RE STIPULATED PROTECTIVE ORDER
                                             114011426\V-1
